Citation Nr: 1546744	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for a fibrocystic left breast.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  While the Veteran was scheduled for a Board hearing in January 2014, earlier that month she requested that the hearing be canceled.  In a May 2014 decision, the Board denied and dismissed other issues on appeal and remanded the sole remaining issue for further development.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

While the Veteran's fibrocystic left breast has been manifested by fibrous changes and tenderness, it has not resulted in any impairment in function.


CONCLUSION OF LAW

The criteria for a compensable rating for a fibrocystic left breast are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.116, Diagnostic Code 7628 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A July 2007 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required, and her and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in November 2007.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  In June 2014, the Veteran was asked to submit an authorization form for any private treatment records since 2007.  She did not reply.  VA's duty to assist is not a one-way street.  A Veteran has an obligation to assist in the adjudication of claims.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, no additional private medical records were obtained.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in July 2007, January 2012, and July 2014 to ascertain the nature and severity of her disability.  The Board finds the examinations report to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran requests an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling.  Rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

VA received the Veteran's claim for an increased compensable rating for her fibrocystic left breast in March 2007.  She stated that the breast was achy and painful to touch, and required frequent mammograms.  

The Veteran's fibrocystic left breast has been assigned a 0 percent rating under Diagnostic Code 7628.  38 C.F.R. § 4.116 (2015).  Under that diagnostic code, benign neoplasms of the gynecological system or breast are rated according to impairment in function of the urinary or gynecological system, or as disability of the skin.  38 C.F.R. § 4.116 (2015).  

Private medical records show regular gynecological and breast examinations.  A May 2007 mammogram showed no evidence of malignancy and no significant change since a June 2005 mammogram, with no suspicious masses or pathological calcifications and intact breast contours.  A June 2007 record shows no complaints of breast pain or new or enlarging lumps and that the breasts had symmetric fibrous changes in both upper outer quadrants but appeared normal with no suspicious masses or skin changes.  

At a July 2007 VA examination, the Veteran complained of achiness, swelling, and lumps in the left breast, but denied any functional impairment resulting from the fibrocystic disease.  Examination revealed that the left breast was slightly lumpy and tender in the superior portion.  

At a January 2012 VA examination, the Veteran reported no treatment for her fibrocystic left breast.  Examination revealed no pertinent findings.  The examiner noted that the Veteran's fibrocystic left breast did not impact her ability to work.

At a July 2014 VA examination, the Veteran reported having monthly breast tenderness and undergoing annual mammograms, but no treatment.  She reported that mammograms showed fibrocystic disease and dense breasts, but no mass or other pathology, and that there had been no recommendation for biopsy or further evaluation.  She denied any other symptoms.  She reported that the most recent examination by her private gynecologist found her fibrocystic disease to be stable.  Examination revealed no pertinent findings.  The examiner noted that the Veteran's fibrocystic left breast did not impact her ability to work.

While the Veteran's fibrocystic left breast has been manifested by fibrous changes and tenderness, it has not resulted in any impairment in function.  There is no impairment in function of the urinary or gynecological system.  While the upper outer portion of the left breast may be lumpy due to the fibrous changes, that manifestation is not comparable to any compensable disability of the skin and, having undergone no surgery, there are no postoperative scars to rate.  Thus, while the Board is sympathetic to the Veteran's situation, a compensable rating under Diagnostic Code 7628 is not warranted.

The Board has considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.

In conclusion, a compensable rating for a fibrocystic left breast is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the schedular rating is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  A compensable rating is available for certain manifestations of a fibrocystic left breast, but the medical evidence does not show that those manifestations are present.  To the extent her symptoms of fibrous changes and tenderness are not contemplated by the rating criteria, the record does not show that her disability causes marked interference with employment or results in frequent hospitalization.  While she reported that her disability required frequent mammograms, the record only shows mammograms every one or two years.  The Board does not find that qualifies as a factor requiring consideration of the assignment of an extra-schedular rating.  Thus, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable, due to a service-connected fibrocystic left breast.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for a fibrocystic left breast is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


